Citation Nr: 1422624	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-19 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression or a psychiatric disorder secondary to or aggravated by service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1982 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was afforded a hearing at the RO before a Decision Review Officer in June 2009.  Additionally, the Veteran testified before the undersigned Veterans Law Judge at a March 2011 Travel Board hearing.

This case was remanded for additional development in August 2011, June 2013, and November 2013.  As discussed further below, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The weight of the competent medical evidence is against finding a nexus between the post-service diagnosis of a psychiatric disorder, other than dysthymia, and service.

2.  Clear and unmistakable evidence shows that the Veteran's dysthymia existed prior to service.

3.  Clear and unmistakable evidence shows that the Veteran's dysthymia was not aggravated by service.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate a claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In this case, compliant VCAA notice was provided in May 2007, February 2010, and June 2012 letters. 

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  Additionally, VA provided examinations, in June 2007, March 2009, March 2010, and July 2013, addressing the Veteran's psychiatric disorder/s.  The VA examiner, who performed all of the examinations, also provided an addendum opinion in December 2013.  The examiner reviewed the Veteran's claims file and subjective complaints, recorded pertinent clinical findings, and rendered definitive, objective opinions and diagnoses.  The examinations and opinions, in combination, are adequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Regarding the latest remand directives from November 2013, the Board is satisfied that there was substantial compliance as the RO returned the Veteran's claims file to the VA examiner, who performed all of the Veteran's VA examinations, for an addendum opinion; the examiner offered an opinion with complete rationale as to whether it is at least as likely as not the Veteran's diagnosed major depressive disorder was incurred in service or is due to or aggravated by the Veteran's service-connected diabetes.  Also, the RO issued a January 2014 supplemental statement of the case pursuant to the November 2013 remand directives.  See Stegall, 11 Vet. App. at 268.

The duties to notify and to assist have been fulfilled, and there is no additional evidence that needs to be obtained prior to the rendering a decision.

II.  Analysis

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Further, the United States Court of Appeals for Veterans Claims (Court) held that the term "disability" as used in 38 U.S.C.A. § 1110 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends, in her May 2009 substantive appeal, that her depression is related to her current diabetes mellitus, which became service-connected in December 2009.

The Court has indicated that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Therefore, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include depression or a psychiatric disorder secondary to or aggravated by service-connected diabetes mellitus, as is reflected on the cover page.

The Board acknowledges that the Veteran has seen multiple providers for her psychiatric complaints and has had multiple psychiatric diagnoses, to include major depressive disorder, dysthymia, bipolar affective disorder, bipolar spectrum disorder, mood disorder NOS, panic disorder with agoraphobic symptoms, and anxiety NOS.  However, the Board affords the VA examiner's psychiatric examinations and opinions the most probative weight because he examined the Veteran on multiple occasions, reviewed her claims file, and considered the diagnoses and opinions of the Veteran's other mental health providers.  Moreover, he has offered his expert opinion regarding not only the Veteran's mental health diagnoses, but also those diagnoses' relation to the Veteran's active duty service and to the service-connected diabetes mellitus.

In the VA examiner's most recent opinion, offered in the December 2013 addendum opinion, he stated that the Veteran has diagnoses of major depression and dysthymia.  The Board finds that these diagnoses are the most correct diagnoses for the Veteran's acquired psychiatric disorder when weighing this evidence against the remaining evidence in the claims file.  

Direct Service Connection-Major Depression

As mentioned above, the Veteran contends that her depression is related to her service-connected diabetes mellitus.  Additionally, at the March 2011 hearing, the Veteran testified that her depression occurred in service due to the stressors of being pregnant, having gestational diabetes, and being far away from home.  The Veteran's STRs show one complaint of depression.  A December 1983 treatment note indicates that the Veteran complained of fatigue, depression, and difficulty losing weight.  She stated that she felt she had a medical problem because nothing else could be causing her to be depressed.  The treatment provider's assessment was fatigue and depression, and the plan was to perform some laboratory tests and follow up in three weeks.  Depression is not noted in any other STRs.

In the December 2013 addendum opinion, the VA examiner stated that the Veteran has sufficient history with inpatient hospitalization and a repeated pattern of documentation with social and occupation impairment that the diagnosis of major depression is most appropriate.  He noted that the diagnosis was made many years post-service and that the Veteran was not diagnosed with major depression in service or in the near future post-service.  The examiner noted that the Veteran was diagnosed in September 2001 with major depressive disorder, severe, at Davis-Monthan Air Force Base. 

The VA examiner specifically noted multiple treatment providers' notes and lay statements in the claims file before rendering his opinion.  Notably, in providing their diagnoses, those treatment providers did not opine on whether or not their diagnoses were at least as likely as not related to the Veteran's service.  In contrast, the VA examiner considered the various psychiatric diagnoses in the record and the criteria of the DSM-IV before concluding that major depression was the most appropriate diagnosis; the VA examiner opined that the Veteran's major depression is less likely than not caused by the symptoms noted in the December 1983 STR.  He stated that major depressive disorder is a very serious mental disorder, one of which that did not manifest to a level of full-threshold diagnosis during service.  He noted that the Veteran went without treatment for major depression for many years and that the date of onset appears to be in 2001, approximately 10 years after the Veteran's separation from service.  Indeed, on the Veteran's April 2007 claims form, she indicated that her depression due to diabetes started in 2001.

While the Veteran has a current diagnosis of major depression, the evidence of record does not show in-service incurrence of the disease.  Even though the Veteran is competent to report on the symptom of depression she experienced in service in 1983, the Veteran has not shown that she has specialized training sufficient to render a competent and credible diagnosis regarding those symptoms, as such matter requires medical expertise.  See 38 C.F.R. § 4.125 (2013) (indicating that a diagnosis of a mental disorder must conform to DSM-IV).  Accordingly, her opinion as to the relationship between the depression she reported in 1983 and her current major depression is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, the most probative medical opinion concludes that the Veteran's major depression is not related to service.  Therefore, as there is no competent evidence of either in-service incurrence of the current disability of major depression or evidence linking the major depression to the symptoms in service, service connection on a direct basis must be denied.

Secondary Service Connection

Turning to secondary service connection, the Veteran also contends that her depression is due to her service-connected diabetes mellitus.  As noted above, the Veteran has diagnoses of major depression and dysthymia.  Dysthymia will be further discussed below but will be discussed here as the secondary service-connection analysis applies to both major depression and dysthymia.

In the March 2011 hearing, the Veteran testified that she believes that a lot of her depression started in February 1989 when she was pregnant.  She stated that prior to that time she had childhood problems and issues.  She also stated she found out that she had gestational diabetes right after she realized she was going through hormonal stages of gestation and having vivid nightmares.  The Veteran also testified that she had terrible post-partum depression.  She testified that, to her knowledge, she did not have depression prior to being diagnosed with diabetes and that it was her contention that the depression was secondary to the diabetes.

In the December 2013 VA addendum opinion, the VA examiner stated that the Veteran's major depression is not caused by the diabetes.  He noted that there are a host of notes about the Veteran's childhood traumas and how that was affecting her.  He also stated that a host of other post-military stressors have affected the Veteran, to include family discord, mother's surgery, and dreams of her brother being beaten by her father.

Regarding the Veteran's dysthymia and its relation to the service-connected diabetes, the VA examiner stated in his March 2010 examination report that the Veteran's dysthymia has been long-standing and pre-dated service.  Because the Veteran's earliest complaints of diabetes occurred during service when she was pregnant with her first child, and her dysthymia pre-dated service, the diabetes cannot be the proximate cause of the dysthymia.  Further, in the March 2010 examination, the VA examiner stated that the evidence does not support that either the dysthymia or major depression are aggravated by the diabetes.

While the Veteran argues that her depression is caused by her diabetes, the Veteran has not shown that he has specialized training sufficient to render a competent opinion on the matter, as such matter requires medical expertise.  Accordingly, her opinion as to the etiology of her depression symptoms, later attributed to the diagnoses major depression and dysthymia, is not competent medical evidence.  See Jandreau, 492 F.3d at 1376-77.  The Board finds the VA examiner's competent and credible medical opinion to be of greater probative value than the Veteran's lay contentions.  The examiner, who examined the Veteran multiple times and reviewed the Veteran's claims file, concluded that the major depression is not caused by diabetes, but rather to a host other post-military psychosocial stressors and that neither the dysthymia or major depression are aggravated by the diabetes.  Therefore, the Board finds that the preponderance of the competent and credible evidence, including the expert medical opinion evidence, shows that the Veteran's psychiatric disorders are not disabilities proximately due to the service-connected diabetes mellitus; thus, service connection for an acquired psychiatric disorder on a secondary basis must be denied.


Pre-existing Dysthymia and Presumption of Soundness

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  Id.  The claimant has no burden to show aggravation.

"The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing to Wagner, 370 F.3d at 1096).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

In the present case, the Board finds that the preponderance of the evidence is against a grant of service connection for dysthymia on a direct basis.  The Board acknowledges that the Veteran has a current diagnosis of dysthymia.  The Board further finds that clear and unmistakable evidence demonstrates that the dysthymia both preexisted service and was not aggravated by service.

The Veteran's 1982 entrance examination shows that the "S" in her PULHES profile was given a number "1," which indicates that there was no psychiatric diagnosis or treatment that results in impairment or potential impairment of duty function.  Further, in a 1982 medical prescreening form, the Veteran initialed the box indicating that she had never been treated for a mental condition.  Thus, the Veteran's dysthymia was not noted at entrance and the presumption of soundness applies.

As discussed above, the Veteran complained of depression while in service in 1983.  She also testified at the March 2011 that, while in service, she experienced post-partum depression.  While the Veteran is not competent to make a diagnosis of dysthymia, she is competent to describe the depression that the she experienced.  As dysthymia is a form of depression, the Board finds that the evidence is at least in equipoise as to whether the dysthymia manifested during active service.

The evidence that the Veteran's dysthymia preexisted service is clear and unmistakable even though it was not noted on her entrance to service.  In the VA examiner's December 2013 addendum opinion, he reiterated that the Veteran had a diagnosis of dysthymia that preexisted service.  Notably, the VA examiner conducted four examinations prior to rendering the December 2013 addendum opinion.  He reviewed the Veteran's extensive psychiatric history and the opinions of her psychiatric providers throughout the years and concluded that the Veteran has a diagnosis of dysthymia.

The VA examiner consistently diagnosed the Veteran with dysthymia in each of his examinations in March 2009, June 2007, March 2010, and July 2013, as well as in the December 2013 addendum opinion.  Since his first examination of the Veteran, the VA examiner maintained that Veteran had early onset dysthymia and, per the DSM-IV, dysthymic symptoms occur before the age of 21.  The VA examiner cited to the Veteran's April 1992 treatment records for support of his diagnosis.  The April 1992 record, from the mental health clinic at Davis-Monthan Air Force Base, also indicate a diagnosis of early onset dysthymia in addition to noting that the Veteran had felt depressed and moody to some extent since high school.

The VA examiner became familiar with the Veteran's extensive psychiatric history, including witnessing the abuse of her siblings and experiencing some childhood abuse herself.  He stated in his December 2013 addendum opinion the diagnosis of dysthymia fit with the pattern and course of her depressive symptoms.  Therefore, the Board finds that there is clear and unmistakable evidence that the Veteran's dysthymia preexisted her entrance into service as such a finding is undebatable.

There is also clear and unmistakable evidence that the Veteran's dysthymia was not aggravated by service.  The December 2013 addendum opinion states, and the evidence of record supports, that there is only one complaint of depression in service.  Even though the Veteran testified in March 2011 that she sought help from the church for her depression, she also stated that there was no evidence of seeking guidance or treatment from the church.  The VA examiner specifically addressed the single in-service depression complaint and stated that the Veteran being seen once during service "DOES NOT constitute an aggravation of the pre-existing Dysthymia."  He also noted that the Veteran's most significant problems occurred post-military.  Furthermore, the VA examiner opined that the Veteran's dysthymia was not only not aggravated by her service, but also led to a partial remission of her symptoms.  The December 2013 opinion states that the military structure and consistency actually led to the symptoms of dysthymia being in partial remission and that it is was not until she left service that she began to struggle with her early childhood issues.

Therefore, the Board finds that there is clear and unmistakable evidence that the Veteran's dysthymia was not aggravated by service as the evidence is undebatable in this regard.  Thus, VA has satisfied the high burden of showing that the dysthymia was not aggravated by service, and the presumption of soundness has been rebutted.  See Wagner; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  The in-service element for service connection has not been met, and service connection for dysthymia must be denied.

In reaching the above conclusions, the Board considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 

38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


